DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/929,247 filed on 07/15/2020.
Claims 1-20 have been examined and are pending in this application; claims 1 and 11 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/22/2020, 12/16/2020, 04/22/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US A1) (hereinafter Kawasaki) in view of YOUN et al. (US 2017/0339609 A1).

Regarding claims 1 and 11, a communication method, comprising:
determining, by a network device based on switching indication information of established protocol data unit (PDU) sessions of a terminal in a first network, [the UE_A 10 may transmit a PDU session establishment request message with the attach request message, (Kawasaki et al., Paragraph 449)], a target PDU session from the established PDU sessions, [the first Service continuity is Service continuity of establishing, in a state where a first PDU session is established, a second PDU session, and switching communication for which transmission and/or reception has been performed in the first PDU session to the second PDU session and to thereby continue the communication, (Kawasaki et al., Paragraph 268)],
wherein the established PDU sessions have a same data network name (DNN), [each PDU session of second single-type PDU sessions may be established for a single Data Network (DN), (Kawasaki et al., Paragraph 272)],
sending, by the network device, session information of the target PDU session to a mobility management entity device, wherein the mobility management entity device belongs to second network, [First, the UE_A 10 transmits an attach request message to the MME_A 40 (S1900). Note that the UE_A 10 may transmit the attach request message to an apparatus in an access network, and the transmitted attach request message may be transferred to the MME_A 40 via the apparatus in the access network, (Kawasaki et al., Paragraph 445)], 
and receiving, by the mobility management entity device from the network device, the session information of the target PDU session, [The MME_A 40 may transmit PDU session establishment accept together with the attach accept message, (Kawasaki et al., Paragraph 475)],

YOUN et al. teaches that wherein a handover for the UE from a first wireless communication system to a second wireless communication system has been determined, determining a PDU session identity for the PDU session established for the UE when the request message is received, (YOUN et al., Paragraph 9),
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kawasaki et al. by including that the switching indication information of the established PDU sessions indicates whether one or more PDU sessions of the established PDU sessions are switchable to a second network, (YOUN et al., Paragraph 9), in order to support the acceptance of explosive data traffic, an epochal increase of the transmission rate per user, the acceptance of a large number of increased connection devices, very low end-to-end latency, and higher energy efficiency, (YOUN et al., Paragraph 4).

Regarding claims 2 and 12, the method wherein the switching indication information of the established PDU sessions indicates at least one PDU session of the established PDU sessions that is switchable, [the MME_A 40 transmits an attach accept message to the apparatus in the access network (S1918), (Kawasaki et al., Paragraph 474)].

Regarding claims 3 and 13, the method wherein the determining the target PDU session from the established PDU sessions comprises: in response to determining, based on the [The UE_A 10 and/or the MME_A 40 and/or the SGW_A 35 and/or the PGW_A 30 and/or the SCEF_A 46 may change a PDU session to be used for transmission and/or reception of user data to a PDU session established in the second PDU session establishment procedure, based on the flow switching procedure, (Kawasaki et al., Paragraph 438)].

Regarding claims 4 and 14, the method wherein the determining the target PDU session from the established PDU sessions comprises:
in response to determining, based on the switching indication information of the established PDU sessions, that there are at least two PDU sessions that are switchable, selecting, by the network device, one from the at least two PDU sessions as the target PDU session, [The UE_A 10 and/or the MME_A 40 and/or the SGW_A 35 and/or the PGW_A 30 and/or the SCEF_A 46 may change a PDU session to be used for transmission and/or reception of user data to a PDU session established in the second PDU session establishment procedure, based on the flow switching procedure, (Kawasaki et al., Paragraph 438)].

Regarding claims 8 and 18, the method wherein the session information of the target PDU session comprises an identifier of a control plane function network element corresponding to the target PDU session and a DNN of the target PDU session, [The MME_A 40 is a management device configured to transmit and/or receive control information associated with mobility management and session management to and from the UE_A 10. In other words, the MME_A 40 may be any control apparatus in a control plane, (Kawasaki et al., Paragraph 61)].

Regarding claims 9 and 19, the method further comprising: receiving, by the mobility management entity device, an attach request from the terminal, [Figure 19, Ref # S1900], 
and sending, by the mobility management entity device, a request message to the network device to get session information of the terminal, [Figure 19, Ref # S1918]. 

Regarding claims 10 and 20, the method wherein the network device is a user data management network element, [A communication terminal is connected to the PDN, the UE_A 10 can transmit and/or receive user data to/from the communication terminal located in the PDN_A 5, (Kawasaki et al., Paragraph 48)].

Allowable Subject Matter
Claims 5, 6, 7, 15, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478